


110 HR 7272 IH: To prohibit the use of funds to transfer individuals

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7272
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Mr. Brown of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the use of funds to transfer individuals
		  detained by the United States at Naval Station, Guantanamo Bay, Cuba, to Naval
		  Consolidated Brig, Charleston, South Carolina.
	
	
		1.Prohibition on use of funds
			 to transfer individuals detained at Guantanamo Bay, Cuba, to Naval Consolidated
			 Brig, Charleston, South CarolinaNone of the funds appropriated or otherwise
			 made available to any Federal department or agency may be used to transfer any
			 individual detained by the United States at Naval Station, Guantanamo Bay,
			 Cuba, to Naval Consolidated Brig, Charleston, South Carolina.
		
